Opinion by
Beaver, J.,
The opinion of the court below fully covers all the questions involved in this case.' The statement of facts therein contained shows that at the time the former occupants of the hotel removed therefrom no license was in existence and there was, therefore, nothing to which the petition could attach. In this respect the case differs in its essential facts from Umholtz’s License, 191 Pa. 177.
We can profitably add nothing to what the court below has said in the very full opinion refusing the prayer of the petitioner and dismissing the petition. The order is, therefore, affirmed.